COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2022 -CA -0445



Michael Myers

                      versus - -
                                                                   21st Judicial District Court
Gabriella Diaz, Edward Diaz, GEICO County Mutual                   Case #:   158519
Insurance Company, and GEICO Casualty Company                       Livingston Parish




On Application for Rehearing filed on   11/ 18/ 2022 by Michael Myers

Rehearing                  ENIE©




Date
                D 8 2022


Rodd Naquin,